Title: To George Washington from Alexander McDougall, 3 August 1781 to 6 August 1781
From: McDougall, Alexander
To: Washington, George


                        
                            Sir,
                            West Point 3d-6 August 1781
                        
                        Last Monday an Officer of the Corps of Invalids from Boston, came to this Post for orders, expecting they
                            would reach Fish Kill the next day.
                        He was ordered to releive the Guard at that place, as their Number is competent for it: But as I have not
                            heard from the Officer commanding, I conclude they have not arrived.
                        Last night those from Philadelphia arrived here, they are in a truly wretched and pitiable Condition, fitter
                            Subjects of a good Hospital, than to compose part of this Garrison, where Strength and activity are necessary to collect
                            wood and water for their own use. Till the Cold Season sets in, they may take Care of themselves, but can afford no
                            Strength to the Garrison, then they must have assistance from others, or perish.
                        I take the Liberty to inclose a Return of their Number, and that of the Strength of the Massachusets Militia,
                            which have arrived since I had the honor to address you. I have also transmitted the Sentence of a General Court Martial,
                            against Edmund Burke and Garret Lansing, of Colonel Vanscaik’s Regiment, as I do not conceive myself authorized to decide
                            on their Case.
                        There are three Soldiers of Artillery, left here under sentence of Death, besides those I mentioned to your
                            Excellency in a former Letter. Burke is a very bad fellow  and has more than once excited Mutinies in that
                            Regiment, and it is the General opinion of the Officers, whatever may be the Result of his Sentence, he ought not to join
                            the Regiment for Corporal punishment has proved ineffectual to reclaim him.
                        Colonel Hughes has represented to me, that the Boat Builders at Wappings Creek are greatly distressed with
                            large Families, not having received any pay for near two years, and that they are earnestly sollicited to enter into
                            another Service, on advantagious terms, which they will accept, unless they are furnished with the number of Rations in
                            the inclosed List, for which they are willing to pay out their wages due to them. The number of Rations are so great, that
                            I did not conceive myself at Liberty to comply with their request, as I do not know the prospect we have of being supplied:
                            But assured him, I would write your Excellency on the Subject, and communicate your determination, as soon as I received
                            it. I have the honor to be your Excellencys most humble Servant
                        
                            Alexr McDougall
                            August 6th 1781
                        
                        
                            Forty five more rank and file of the Connecticut Militia have arrived  Since the last return.
                                Secretary Trumbull’s Letter of the 4th instant is received giving an account of a spy Sent out by
                                the Enemy. The light Company of Col. Cortlandt is come down, and will move to morrow; some necessary
                                repairs of Arms have detained him here Since Saturday.
                        
                    